internal_revenue_service number release date index number -------------------- -------------------------------------------------- ------------------------ ------------------------------- ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc intl b03 plr-141346-09 date date re ------------------------ tax_year ------- legend ------- ------ ------- ------------------------------------------------------------------------------------------ taxpayer ------------------------ -------------------------------------------------- year a state x year b business m ---------------------------------------------------------------------------------------------------------- year c year d year e country y ------- ------- ------- ---------------- dear -------------- this letter responds to your representative’s letter dated date and supplemental communication dated date in which taxpayer in its capacity as the common parent_corporation of a u s consolidated_group of corporations the taxpayer group requests permission to change to the gross_income methods of plr-141346-09 apportioning research_and_experimental_expenditures r e pursuant to sec_1_861-17 for tax years beginning with year a the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination facts taxpayer was incorporated in state x in year b and conducts business m the taxpayer group files a consolidated federal_income_tax return on a calendar_year basis the taxpayer group maintains its books and files its federal_income_tax returns using the accrual_method of accounting in year c taxpayer elected to apportion its r e pursuant to the gross_income methods under sec_1_861-17 it evidenced this election by checking the option - gross_income box on form_1118 schedule h as well as by applying this method to apportion its r e for purposes of computing its foreign_tax_credit_limitation on its year d federal_income_tax return which is more than four years after year c taxpayer elected to apportion its r e according to the sales_method under sec_1 c taxpayer group had a limited staff preparing the international portions of its year d consolidated federal_income_tax return this staff consisted of one international tax manager whose work was then reviewed by taxpayer's director of tax these two individuals were under severe time constraints when preparing the year d tax_return these time constraints stemmed from personnel turnover in the tax department as well as additional work backlogs caused by restatements of financial earnings for taxpayer group because of these problems the decision to apportion r e according to the sales_method under sec_1_861-17 was made at the last minute prior to the filing deadline for the taxpayer group’s year d tax_return taxpayer states that the election to use the sales_method was based on an error and that the error was not discovered until well after the taxpayer group filed the year d tax_return taxpayer reverted to using the gross_income methods of r e apportionment on the taxpayer group’s next year’s year e’s consolidated federal_income_tax return without receiving prior consent of the commissioner as required by sec_1 e taxpayer states that it did not realize that the year d use of the sales_method required it to utilize that method for the four-year period following year d taxpayer unless otherwise indicated all section references are to the u s internal_revenue_code_of_1986 as amended the code and any references to regulation sections are to the u s treasury_department regulations under the code treas reg plr-141346-09 states that it will amend its return for year e to reflect its mandatory use of the sales_method for that year for each of years c d e and a taxpayer filed a form_1118 and elected to credit foreign_income_taxes for each of these years taxpayer did not claim the sec_199 deduction related to qualified_production_activities_income and allocated and apportioned its expenses solely for purposes of determining its foreign source tax_credit limitation under sec_904 in years c d and e the gross_income methods of apportioning taxpayer’s r e were or would have been had they been applied more beneficial to taxpayer because a lesser amount of the r e was or would have been apportioned to foreign source gross_income for purposes of the foreign_tax_credit_limitation in year a under the gross_income methods more r e was apportioned to foreign source gross_income than would have been apportioned had taxpayer used the sales_method because the taxpayer group had foreign source taxable_income in excess of its worldwide taxable_income ie it was in an overall_domestic_loss position in year a taxpayer received an unusually large dividend from a country y subsidiary law sec_864 provides that the remaining portion of qualified_research_and_experimental_expenditures after the application of sec_864 and b shall be allocated and apportioned on the basis of gross_sales or gross_income at the annual election of the taxpayer under sec_1_861-17 a taxpayer may elect to apportion r e according to either the sales_method of sec_1_861-17 or the gross_income methods of sec_1_861-17 sec_1_861-17 provides that when a taxpayer chooses to use either method on its tax_return for the first taxable_year to which sec_1_861-17 applies such use constitutes a binding election to use the method chosen for that year and for the four following taxable years sec_1_861-17 states that the taxpayer's election of a method of r e apportionment pursuant to sec_1_861-17 may not be revoked during the five-year period without the prior consent of the commissioner sec_1_861-17 states that upon the expiration of the five-year period the taxpayer may change r e apportionment methods without the consent of the commissioner however the use of a new method by the taxpayer constitutes a binding election for another five-year period unless the commissioner's consent is obtained taxpayer requested this ruling before the due_date of its year a tax_return and filed that return utilizing the gross_income methods of r e apportionment with the expectation that its request would be granted taxpayer attached a copy of the letter_ruling request to the return as well as a form 8275-r disclosing and explaining its position plr-141346-09 ruling taxpayer's request to change from the sales_method to the gross_income methods of r e apportionment under sec_1_861-17 for tax years beginning with year a is granted caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the first two authorized representatives identified on the power_of_attorney a copy of this letter_ruling must be attached to taxpayer group’s income_tax return for the year following year a alternatively if taxpayer group files its returns electronically it may satisfy this requirement by attaching a statement to its return for that year that provides the date and control number of this letter_ruling sincerely anne o'connell devereaux senior technical reviewer branch international enclosures copy of this letter copy for sec_6110 purposes cc
